Name: 2002/544/EC: Commission Decision of 4 July 2002 recognising the system of surveillance networks for bovine holdings implemented in Belgium in accordance with Council Directive 64/432/EEC (Text with EEA relevance) (notified under document number C(2002) 2495)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  agricultural policy;  information and information processing;  farming systems;  Europe;  means of agricultural production
 Date Published: 2002-07-05

 Avis juridique important|32002D05442002/544/EC: Commission Decision of 4 July 2002 recognising the system of surveillance networks for bovine holdings implemented in Belgium in accordance with Council Directive 64/432/EEC (Text with EEA relevance) (notified under document number C(2002) 2495) Official Journal L 176 , 05/07/2002 P. 0046 - 0046Commission Decisionof 4 July 2002recognising the system of surveillance networks for bovine holdings implemented in Belgium in accordance with Council Directive 64/432/EEC(notified under document number C(2002) 2495)(Text with EEA relevance)(2002/544/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC(1) of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine, as last amended by Commission Regulation (EC) No 535/2002(2), and in particular Article 14(5) thereof,Whereas:(1) The competent authorities of Belgium submitted a request on 18 October 2000, accompanied by appropriate documentation, which was further updated, for the recognition of the system of surveillance networks for bovine holdings implemented in that Member State.(2) Following a Commission veterinary inspection mission in Belgium and in the light of the situation concerning animal health in this country, the system of surveillance networks for bovine holdings implemented in Belgium has been audited by Commission experts as fully operational, and it is proposed that it should therefore be formally approved.(3) In order to allow Member States to adapt the rules they apply with regard to trade in bovine animals it appears appropriate to specify the date as of which the recognition shall take effect.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The system of surveillance networks for bovine holdings provided for under Article 14 of Directive 64/432/EEC implemented by Belgium is hereby recognised as fully operational as of 1 July 2002.Article 2This Decision is addressed to the Member States.Done at Brussels, 4 July 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ 121, 29.7.1964, p. 1977.(2) OJ L 80, 23.3.2002, p. 22.